IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          :                   NO. 864
                                :
ORDER TEMPORARILY MODIFYING     :                   SUPREME COURT RULES
PENNSYLVANIA RULE OF CONTINUING :                   DOCKET
LEGAL EDUCATION 108(e) FOR      :
CALENDAR YEAR 2021              :


                                       ORDER

PER CURIAM

     AND NOW, this 23rd day of December, 2020, upon the recommendation of the
Pennsylvania Continuing Legal Education Board (the “Board”),

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania, and Rule 1952(A) of the Rules of Judicial Administration, that Rule 108 of
the Pennsylvania Rules of Continuing Legal Education is temporarily modified as follows:

       Pennsylvania Rule of Continuing Legal Education 108(e), which states that no
more than six (6) credits earned by distance learning education may be applied to the
annual compliance requirement, is hereby modified with respect to CLE compliance
deadlines for the year 2021. All CLE credits to satisfy 2021 compliance deadlines may be
obtained through completion of distance learning programs consistent with the Rules and
Regulations for Continuing Legal Education in Pennsylvania.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective January 1, 2021.